— In an action for a divorce, plaintiff appeals (1) from an order of the Supreme Court, Queens County, dated April 3, 1978, which granted defendant’s motion for a change of venue from New York County to Queens County, and directed the County Clerk of New York County to forward the file to Queens County forthwith, and (2) as limited by her brief, from so much of a further order of the same court, dated May 24, 1978, as, upon reargument, adhered to the original determination. Appeal from the order dated April 3, 1978 dismissed as academic, without costs or disbursements. That order was superseded by the order granting reargument. Order dated May 24, 1978 affirmed insofar as appealed from, without costs or disbursements. A motion for change of venue under CPLR 510 is addressed to the sound discretion of the court. In our view, in the factual circumstances of this matter, the court did not abuse its discretion and its ruling should not be disturbed (see Kucich v Leibowitz, 68 AD2d 1002). Mollen, P. J., Titone, O’Connor, Cohalan and Margett, JJ., concur.